The majority holding is shocking. Unless reversed by the Ohio Supreme Court, the ramifications are awesome to consider. This court is essentially determining that the superintendent of a school district is without authority to direct and assign teachers in their classroom duties although such superintendents are granted such authority, and charged with the responsibility of exercising such authority, by statute. R.C. 3319.01.
The scenario herein is quite simple — even absurd. Two social studies teachers retired. Their teaching assignments were assigned to other teachers who happened to be members of the Eaton Classroom Teachers Association. The newly assigned teachers complained, not because their classroom hours were increased, or their salaries were decreased, or their working conditions were changed. They obviously decided they didn't want to teach social studies. It is apparent the disgruntled teachers contend they have the inherent right to determine their teaching assignments, or, at the very least, that the matter of teaching assignments is subject to collective bargaining. Significantly, however, the parties stipulated that the change in the teaching assignments of the teachers to whom the classes taught by the retiring teachers were distributed did not violate the collective bargaining agreement.
Clearly, therefore, the board was not required to bargain regarding the matter of teaching assignments, and it follows that the board was not guilty of an unfair labor practice in refusing to do so. The collective bargaining *Page 788 
agreement extant when this controversy arose does not obligate the board to bargain over the exercise of a management right recognized by the agreement.
The majority's reliance upon Lorain, supra, is misplaced. InLorain, the Supreme Court analyzed the facts to determine if the employer's actions had a "material effect" on the working conditions of the employees and the bargaining unit involved in that case. In Lorain, when several certificated nurses in the bargaining unit retired, the board of education did not replace the retiring nurses with other nurses, but with non-certificated employees, i.e., with employees who would not be in the bargaining unit. Stated differently, the board of education in Lorain attempted to abolish, and remove a specific classification, nurses, from the bargaining unit. Moreover, the abolishment of the nurse position from the bargaining unit resulted in other bargaining unit employees having to perform additional duties which were not part of their normal duties and which they had not previously had to perform.
None of the factors upon which the Supreme Court relied inLorain is present in this case. The record herein establishes that no bargaining unit positions were eliminated and the bargaining unit was not reduced. Two teachers retired and two new teachers were hired. The record further establishes that no non-bargaining unit employees were hired to perform any of the duties performed by the retiring teachers, and none of the duties performed by the retiring teachers was assigned to any non-bargaining unit employees. Additionally, and most important, the record establishes that no bargaining unit employee was required or assigned to perform duties not previously performed, or to perform duties which were not a part of the employee's normal teaching duties.
R.C. 4117.08 was enacted to protect the rights of management. SERB's interpretation of such section, under the facts of this case, virtually extinguishes such rights. The SERB decision is not supported by the evidence and is contrary to law. I vigorously dissent. *Page 789